By the Court.
The object of the Convention, though not very clearly expressed, was to restrict the power of the Legislature from granting irrevocable charters. That object is effected by the Constitution, without any aid from the legislative act, and therefore the reservation of power to revoke need not be expressly made in the charter; but, if this were so, we are of opinion that the power is sufficiently reserved in this charter. It never could have been the purpose of the Convention to reserve to the Legislature a mere power to revoke charters from whim or caprice, and without any cause; such an idea would be fatal to all public improvement, through the action of corporations. Ho one would invest his money m a bank or rail road or canal, if his rights were constantly subject to be taken away without cause; and it would be contrary to the- first principles of justice, after men under the sanction of legislative charter, have invested their money in public improvements, to have their corporate powers withdrawn without cause. True this provision of the Constitution reserves to the Legislature alone the right to judge whether the corporation has abused its powers, and thus to revoke charters, but the reasonable construction of the Constitution is, that this shall be done upon examination and trial before the Legislature, upon grounds stated.
Judgment for plaintiffs,